In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                         _____________________ _____

                                09-15-00516-CR
                                09-15-00517-CR
                         __________________________

                              CHASE A. BRANT
                                        V.
                           THE STATE OF TEXAS
  _________________________________________________________________

                   On Appeal from the 221st District Court
                        Montgomery County, Texas
               Trial Cause No. 15-03-03211-CR (Counts 1 and 2)
  _________________________________________________________________

                                     ORDER
      The clerk’s record in the above styled and numbered cause was filed

March 17, 2016, and the reporter’s record was filed February 2, 2016. On

August 12, 2016, the Court granted an extension of time to file the brief, noting

that the extension was a “FINAL EXTENSION.” On September 19, 2016, the

appellant’s court-appointed attorney, Eric Berglund, was notified that neither

the brief of the appellant nor a motion for extension of time to file the brief has

been filed. Although the brief of the appellant was due to be filed Friday,

September 09, 2016, the brief has not been filed.

                                         1
      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(b)(3). If the

appellant is not incarcerated, but fails to appear at the hearing after having been

notified to do so, or after reasonable attempts to notify him have been made,

then the trial court may enter a finding that appellant no longer desires to

pursue the appeal and send said finding to this Court. See Tex. R. App. P.

38.8(b)(4). If the appellant is present for the hearing, we direct the trial court

to determine whether or not appellant desires to pursue his appeal. If appellant

desires to pursue his appeal, we direct the trial court to determine why the brief

of the appellant has not been filed, why appellant’s counsel has not responded

to late notices from this Court, and whether good cause exists for appointed

counsel, Eric Berglund, to be relieved of his duties as appellate counsel and

replaced by substitute counsel. See Tex. Code Crim. Proc. Ann. art. 26.04(j)(2)

(West Supp. 2016). If the trial court determines that good cause exists to

relieve appointed counsel of his duties, we direct the trial court to appoint

substitute counsel.

      The record of the hearing, including any orders and findings of the trial

court judge, shall be sent to the appellate court for filing. The court reporter’s




                                         2
record of the hearing and the clerk’s record containing the recommendations of

the trial court judge are to be filed on or before Thursday, November 10, 2016.

      ORDER ENTERED October 10, 2016.

                                                 PER CURIAM

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3